Affirmed and Opinion filed February 13, 2003








Affirmed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01084-CR
____________
 
ANDUZE ALEXANDER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 176th District Court
Harris County, Texas
Trial
Court Cause No. 94-09619
 

 
M
E M O R A N D U M   O P I N I O N




Appellant entered a plea of guilty, without an agreed
recommendation as to punishment, to the offense of recklessly causing serious
bodily injury to a child by omission.  On
June 14, 1995, the trial court placed appellant on deferred adjudication
probation for ten years and imposed additional conditions of probation.  On July 1, 2002, the State filed a motion to
adjudicate appellant=s guilt.  In accordance
with an agreed recommendation as to punishment, appellant entered a plea of
true, stipulated to the evidence for revocation, and signed a written waiver of
his right to appeal.  On September 6,
2002, the trial court sentenced appellant to confinement for  five years in the Institutional
Division of the Texas Department of Criminal Justice.   The court denied permission to appeal.  Appellant filed a pro se notice of appeal.
Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman. 
Do Not Publish C Tex. R.
App. P. 47.2(b).